DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on November 22, 2019 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence.   

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) a chromatic control structure…for correcting…in claim 1.
	b) an apparatus for processing…in claim 1

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 103 as being unpatentable over Larson (US 5,594,563; cited by Applicant) in view of Takeyama et al. (US 6,704,128 - cited by Applicant).
	As to claim 1, Larson teaches a diamond-shaped lens system comprising a half diamond-shaped lens (Larson Fig. 3) comprising a refractive material (Larson Fig. 3 - 14; col. 8:15-21), having a first surface (Larson Fig. 3 - surface with label 14), a second surface (Larson Fig. 3 - surface of 14 at side 19, 20, 21), and a third surface (Larson Fig. 3 - surface of 14 at side 16), wherein the first surface refracts incident light beams from an object having a width of X incident on the first surface (Larson Fig. 3 - 10, 24, 26, 28; col. 7:35-40), from the first surface towards the second surface (Larson Fig. 3 - light rays from 24, 26, 28 toward second surface at 19, 20), a chromatic control structure positioned at the second surface of the half-diamond shaped lens (Larson Fig. 19, 20, 21 on second surface), a second reflective material positioned at the third surface of the half diamond shaped lens for reflecting the light beams reflected from the first reflective material toward the first surface (Larson Fig. 3 - 19, 20 on third surface) to exit the first surface toward the third surface to form an image of the object with a width Y (Larson Fig. 3 - exiting rays near 18), and an apparatus for processing the image of the object to reduce chromatic aberrations (Larson Fig. 3 - 18, 19, 20, 21; col. 7:10-45).
	While Larson specifies chromatic control structures positioned at the second surface of the half-diamond shaped lanes (Larson Fig. 3 - 19, 20, 21, 119, 120; col. 7:55-61; col. 7:8-15) and discusses equalizing the path lengths of the colors (Larson col. 7:8-15), Larson doesn’t specify if this result is corrected chromatic aberration.
	In the same field of endeavor Takeyama teaches a diamond shaped lens system having a first refractive surface (Takeyama Fig. 1 - 43) and a second surface (Takeyama Fig. 1 - 6, 41) wherein the second surface has a chromatic control structure for correcting chromatic aberrations of refracted light beams to generate a corrected refracted light beam (Takeyama Fig. 1 - 6; Figs. 8a, b; col. 9:59-67; col. 19:27-40).  It would have been obvious to one of ordinary skill in the art before the effective of the instant invention to include chromatic aberration correction since, as taught by Takeyama, such structures allow for correcting/canceling the chromatic aberration of the other refracting surfaces of the optical system (Takeyama col. 19:27-40).
claim 2, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Larson further teaches a first angle formed between the first surface and the second surface and a second angle formed between the first surface and third surface are configured to make X smaller than Y to expand the image of the object (Larson Fig. 3 - left side rays < right side rays).
	As to claim 3, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Larson further teaches a first angle formed between the first surface and the second surface and a second angle formed between the first surface and third surface (Larson Fig. 3), but doesn’t specify X > Y.  However such a change amounts to a scaling down of Y.  It would have been obvious to one of ordinary skill in the art at the time of invention to scale down, since such a modification would involve only a mere change in size of a component.  Scaling up or down of an element which merely requires a change in size is generally considered as being within the ordinary skill in the art. In re Reinhart, 189 USPQ 143 (CCAP 1976).  As discussed by Larson, the diamond shaped lens is to be used with known projections systems (18) (Larson col. 5:45-49).  It would have been obvious to scale down Y for the purpose of cooperating with various sized projection systems.
	As to claim 4, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Larson further teaches a focusing lens to focus the image of the object onto a sensor or an eyepiece for viewing by a human (Larson Fig. 3 - 18; col 5:39-40).

claim 6, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Takeyama further teaches the chromatic control structure includes a diffraction grating (Takeyama col. 19:27-30).
	As to claim 7, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Larson/Takeyama further teaches the chromatic control structure is on the second surface (Larson Fig. 3 - 19, 20, 21, 119, 120; Takeyama Fig. 1- 6).
	As to claims 8-11, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claims 2 and 3, but doesn’t specify the use of the lens in telescopes, microscopes, binoculars, telecentric systems.  Examiner takes official notice that it would have been obvious to use such a lens system with such well known lens based optical system such as telescopes, microscopes, binoculars, telecentric systems.  Such a use is well known in the art for the purpose sending/projecting/imaging objects and/or images.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Larson and Takeyama as applied to claim 1 above, and further in view of Ide (US 6,363,220; cited by Applicant).
	As to claim 5, Larson in view of Takeyama teaches all the limitations of the instant invention as detailed above with respect to claim 1, and Larson further teaches using the diamond shaped lens with conventional optical systems (Larson Fig. 3 - 18; col. 5:45-49), but doesn’t specify the apparatus for processing the image is an image 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/ZACHARY W WILKES/
Primary Examiner, Art Unit 2872                                                                                                                                                                                             
March 16, 2021